DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 6-11, 13-16, 18, 19, 24, 26, 29-41 are allowed in light of Applicant’s amendments to the claims and arguments filed 1/27/2021, and therefore the 103 rejection previously made of record has been withdrawn. The claim objection and 112 rejections previously set forth have been withdrawn in light of Applicant’s amendments.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Paul Parins on 4/15/2021. Claim 26 is amended in light of a typographical error discovered. The claim has been amended in accordance with previous claim amendments reciting “flour component” in Claim 26.
The application has been amended as follows: 

IN THE CLAIMS:
Claim 26: line 2, after “from 50 to 70 weight percent” and before “component”, inserted - - flour - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 1/27/2021 are found persuasive to support a case for patentability of the claims. The closest prior art of Creighton does not reasonably teach the three essential components of the puffed and extruded food product, namely, the flour component, the zein protein ingredient present in an amount within the claimed range, and a non-zein protein ingredient present in an amount with the claimed range.  The closest prior art does not provide for a reasonable degree of success in providing or producing the claimed puffed extruded food product comprising the above claimed components and also does not acknowledge that the zein protein ingredient is effective to reduce the hardness of the puffed extruded food product. As set forth by the Examiner, the prior art acknowledges the known use of corn starch to provide improved expansion ratios for puffed food products. However, corn starch is not the same as corn/zein protein and for that reason, one of ordinary skill in the art would not have reasonably expected the zein protein to be effective in reducing hardness or improving expansion ratios of an extruded puffed food product. Therefore, the Examiner finds Applicant’s claims to a puffed extruded food product and method of making allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        4/15/2021